Citation Nr: 1222794	
Decision Date: 06/29/12    Archive Date: 07/10/12

DOCKET NO.  10-31 666A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for a right hip scar.

2.  Entitlement to service connection for right carpal tunnel syndrome.

3.  Entitlement to service connection for right-sided tennis elbow.

4.  Entitlement to service connection for right foot corns.

5.  Entitlement to service connection for bilateral knee disability.

6.  Entitlement to service connection for an eye disability.


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran had active service from August 1970 to February 1992. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA), Baltimore, Maryland, Regional Office (RO).  In May 2012 the Veteran provided testimony before the undersigned at a hearing in Washington, D.C.; a transcript of that hearing is of record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

At the outset, the Board notes that the Veteran's complete service treatment records are unavailable.  In appeals where a veteran's service treatment records are unavailable, there is a heightened obligation to assist the appellant in the development of the case, a heightened obligation to explain findings and conclusions, and a heightened duty to consider carefully the benefit of the doubt rule.  See Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005); see also Cromer v. Nicholson, 19 Vet. App. 215, 217 (2005) (citing O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)). 

The Veteran has testified to receiving treatment for her claimed disabilities during her nearly 22 years of active duty service.  She has also provided lay statements from others attesting to her having such complaints during service.

The claims folder contains private medical records that have been obtained by the RO.  However, during her hearing the Veteran referred to private treatment for eye problems and corns of the right foot from treatment providers whose records may still be available and are not currently of record.  She should be requested to identify those providers so that their records may be requested.

Given the heightened duty to assist the Veteran in light of her missing service treatment records, the Board finds that VA's duty to provide the Veteran with a VA examination and related medical opinion has been triggered.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The AMC should obtain from the Veteran the names and addresses of the private podiatrist and ophthalmologist who she referred to during her hearing as having treated her for eye disabilities and corns of the right foot either during or since service.  After securing the necessary releases, the AMC should attempt to obtain copies of all medical records from the identified treatment sources and associate them with the claims folder.  All attempts to procure records should be documented in the file. 


2.  Following the above, the Veteran should be scheduled for appropriate VA examination(s) to determine the nature and etiology of any current right hip scar, right carpal tunnel syndrome, right tennis elbow, right foot corns, bilateral knee disability, and eye disability that may be present.  The claims folder and a copy of this remand should be made available to the examiner(s) for review, and a notation to the effect that this record review took place should be included in the report(s).  All indicated tests and studies should be accomplished. 

Thereafter, the examiner(s) is/are asked to express an opinion as to whether it is at least as likely as not (i.e., a 50 percent probability or greater) that any current right hip scar, right carpal tunnel syndrome, right tennis elbow, right foot corns, bilateral knee disability, and eye disability had its onset during service, and/or is related to an inservice cause.  Given the fact that the Veteran's service treatment records have not been obtained, the examiner(s) should also acknowledge and discuss any statements the Veteran makes as to the onset and characteristics of her claimed disabilities. 

The examiner(s) should describe all findings in detail and provide a complete rationale for all opinions offered.  If an examiner is unable to render a determination as to the etiology, she/he should so state and indicate the reasons. 

3.  Then, the RO should readjudicate the Veteran's claims for service connection.  If an action remains adverse to the Veteran, provide the Veteran and her representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



